This case having been brought to this court upon a bill of exceptions, and a writ of error covering the same points having been allowed, the Territory obtained an order requiring defendants to elect between the two remedies and the defendants elected to rely upon the writ of error. The Territory then filed the motion now under consideration to dismiss the bill of exceptions upon the grounds, first, that the bill of exceptions was not approved within the time prescribed by law, and, second, that the defendants had elected to rely upon‘the writ of error.' Before this motion was heard the Territory asked for a continuance upon it and interposed a motion that the defendants be required to appear before this court on a day certain then and there to abide by such further- orders as this court might make. It was argued that this motion ivas in the interest of justice, it appearing that the bonds given by the defendants were conditioned upon the appearance of said defendants before the supreme court from time to time as ordered by that court, and upon said defendants abiding by such judgment of the supreme court as might be rendered. Per curiam: It is unnecessary to decide whether the motion requiring the appearance of the defendants would be granted if the exceptions were still pending before this court. The election of the defendants to rely upon their writ of error operates as an abandonment of their bill of exceptions and nothing remains with reference to it except to procure its formal dismissal, which follows as of course. The motion that defend*665ants be required to come into court is denied. The motion to dismiss the bill of exceptions is granted upon the second ground and a formal order to that effect may be entered.
M. F-. Prosser for Territory. B. IF. Breclcons for defendants.